Order entered July 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00365-CR

                                  STEVEN WARE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-76179-R

                                            ORDER
       Before the Court is appellant’s July 23, 2019 second motion for extension of time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

August 22, 2019. If appellant’s brief is not filed by August 22, 2019, this appeal may be abated

for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE